         Case 1:20-cv-01170-JSR-SLC Document 15 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDGAR ENCARNACION-LAFONTAINE,

                                Petitioner,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 1170 (JSR) (SLC)
UNITED STATES OF AMERICA,
                                                                          ORDER
                                Respondent.

SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Petitioner’s letter at ECF No. 14. The Court does not construe

the one-line request for compassionate release as a Motion for Compassionate Release, and will

thus not require Respondents to address the request.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Petitioner at the

below address.



Dated:          New York, New York
                February 11, 2021

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge

Mail To:        Edgar Encarnacion-Lafontaine
                Reg. No. 66452-054
                Moshannon Valley Correctional Center
                555 Geo Drive
                Philipsburg, PA 16866-8139
